DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. The applicant has made the argument that the prior art “Farm Show” does not teach there being a single gearbox disposed between the two plungers. However, the claims do not state that there is only a single gearbox disposed between the two plungers. The claim states that there is a common gearbox which gives power to a first and second drive shaft section which then go on to power the plungers. As the claim is written for a square baler comprising a common gearbox it does not limit further gearboxes being disposed between the common gearbox and the plungers. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a single common gearbox) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 & 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the statement “wherein the first connecting element is configured to rotate about a first axis of rotation presented by said first drive shaft section” as well as the statement “wherein the second connecting element is configured to rotate about a second axis of rotation presented by said second drive shaft section”. It is not understood by the examiner what the term “presented” is intended to imply in claim 1. Is the term presented intending to state that the first axis of rotation is intended to be the same axis of rotation as the first drive shaft 

Claims 19-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the statement “wherein the first connecting element is connected to and configured to rotate about a first axis of rotation presented by a first drive shaft section” as well as the statement “wherein the second connecting element is connected to and configured to rotate about a second axis of rotation presented by a second drive shaft section”. It is not understood by the examiner what the term “presented” is intended to imply in claim 19. Is the term presented intending to state that the first axis of rotation is intended to be the same axis of rotation as the first drive shaft section, or is the term presented simply intended to state that the first drive shaft section is causing the first connecting element to rotate about a first axis of rotation without stating the relationship between the first axis of rotation and the first drive shaft section. For the purposes of continued prosecution of the claimed subject matter the latter interpretation is taken. Similarly, it is interpreted that the second drive shaft section is causing the second connecting element to rotate about a second axis of rotation without stating the relationship between the second axis of rotation and the second drive shaft section.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-14, & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Farm Show (“Two New Holland Balers Merged Into One Big Machine” (2014), hereafter Farm Show) in view of Bergkamp et al. (US 6385952, hereafter Bergkamp).

	Regarding Claim 1, Farm Show discloses a square baler comprising:
A first bale forming chamber configured to form square bales (Annotated Fig. 3, knotted square bales produced by the bale forming chamber) of crop material
A second bale forming chamber configured to form square bales (Annotated Fig. 3, knotted square bales produced by the bale forming chamber) of crop material
A gear box positioned between said first bale forming chamber and said second bale forming chamber and configured to receive power from a rotating power source (Page 2, 1st Full Paragraph, “A 1-3/8 in. dia. drive shaft runs from the 1,000 rpm tractor pto [(power take off)] to a speed-reducing gearbox that creates two 540 rpm drives.”)
First and second drive shaft sections extending outwardly from generally opposite sides of said gear box (Page 2, 1st Full Paragraph, “a speed-reducing gearbox that creates two 540 rpm drives”)
Wherein said gear box is configured to rotate said first and second drive shaft sections using power from the rotating power source (Page 2, 1st Full Paragraph, “a speed-reducing gearbox that creates two 540 rpm drives”)
First and second reciprocating plungers (Page 1, 5th Paragraph, “Plungers in each chamber cut, compact and build 50 to 60 lb. bales”) respectively coupled to said first and second drive shaft sections in a manner such that rotation of said first drive shaft 
Wherein said first plunger is coupled to said first drive shaft section via a first connecting element (Annotated Fig. 1, “1st Connecting Element”, this first connecting element is referring to the shaft coming out of the gearbox and going into the plunger housing) positioned adjacent to a first side of said gear box and configured to rotate about a first axis of rotation (the axis of the shaft coming from the gearbox toward the plunger housing)
Wherein said second plunger is coupled to said second drive shaft section via a second connecting element (Annotated Fig. 1, “2nd Connecting Element”, this second connecting element is referring to the shaft coming out of the gearbox and going into the plunger housing) positioned adjacent to an opposite second side of said gear box and configured to rotate about a second axis of rotation (the axis of the shaft coming from the gearbox toward the plunger housing)
Wherein said first plunger is associated with said first bale forming chamber and said second plunger is associated with said second bale forming chamber (there are two separated baling chambers in which the plungers are actuating)
Said first and second bale forming chambers are configured to be fed crop material.
	Farm Show does not expressly disclose that the crop fed into the bale forming chambers is fed from below the bale forming chambers. However, Bergkamp teaches crop material (Fig. 8, Elements 1 & 2) which is fed (via a duct) (Fig. 1, Element 22) from below the bale forming chamber (Fig. 1, Element 18) (Col. 3, Lines 28-35). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the crop inlet of the Farm Show baler to feed crop material from below the baling chambers as a crop pickup and in-feed below the baling chamber is known method in the art for feeding 

    PNG
    media_image1.png
    410
    691
    media_image1.png
    Greyscale

Annotated Fig. 1 (per Farm Show)


	Regarding Claim 2, the modified Farm Show discloses:
Said baler is configured to be pulled by a tractor (Page 1, 1st Paragraph, “One tractor pulls the oversized machine”), and wherein the rotating power source is a power take off (PTO) of the tractor (Page 2, 1st Full Paragraph, “A 1-3/8 in. dia. drive shaft runs from the 1,000 rpm tractor pto”).
	
	Regarding Claim 3, the modified Farm Show discloses:
Said gear box is configured to rotate said first and section drive shaft sections at generally equal rates of rotation (Page 2, 1st Full Paragraph, “a speed-reducing gearbox that creates two 540 rpm drives”).

	Regarding Claim 4, the modified Farm Show discloses:
Said first and section drive shaft sections are configured to rotate on a common substantially horizontal axis of rotation (Annotated Fig. 1, the plunger drive shafts are arranged on substantially horizontal axes) (Page 1, 5th Paragraph, “The machine on the left (looking back from the tractor) only has modifications to the hitch and the pickup. The other machine was cut apart and re-assembled to create a mirror image of the one on the left.”).

	Regarding Claim 6, the modified Farm Show discloses:
Said gearbox comprises an input element configured to be rotated by the rotating power source on an input axis of rotation (Page 2, 1st Full Paragraph, “A 1-3/8 in. dia. drive shaft runs from the 1,000 rpm tractor pto”)
Wherein said first and second drive shaft sections are configured to rotate on respective first and second drive shaft axes of rotation (Page 2, 1st Full Paragraph, “a speed-reducing gearbox that creates two 540 rpm drives”)
Wherein each of said first and second drive shaft axes of rotation is angled relative to said input axis of rotation by between 60 and 120 degrees (Annotated Fig. 1) (the drive shafts are arranged substantially 90 degrees from the input axis of rotation) (Page 1, 5th Paragraph, “The machine on the left (looking back from the tractor) only has modifications to the hitch and the pickup. The other machine was cut apart and re-assembled to create a mirror image of the one on the left.”).

	Regarding Claim 7
Said first and second plungers (Annotated Fig. 1, the plunger drive shafts are located on generally opposite sides of the gear box) are located on generally opposite sides of said gear box (Page 1, 5th Paragraph, “The machine on the left (looking back from the tractor) only has modifications to the hitch and the pickup. The other machine was cut apart and re-assembled to create a mirror image of the one on the left.”).

	Regarding Claim 8, the modified Farm Show discloses:
Each of said first and second plungers is configured to reciprocate between an extended position and a retracted position (the plungers alternate between compressing and not compressing hay)
Wherein said first and second plungers are configured to reciprocate alternatively (Page 2, 1st Full Paragraph, “The plunges are times so they alternate compressing hay”.), so that when said first plunger is in the extended position said second plunger is in the retracted position and vice versa.

Regarding Claim 9, the modified Farm Show discloses:
Said first plunger is coupled to said first drive shaft section by a first connecting element (Annotated Fig. 1, “1st Connecting Element”)
Wherein said second plunger is coupled to said second drive shaft section by a second connecting element (Annotated Fig. 1, “2nd Connecting Element”).
	Farm Show does not expressly disclose whether or not the first and second plungers are driven by eccentric connections attached to the shaft sections. However, Bergkamp, in the same field of square plunger type balers, teaches the use of eccentrics (Fig. 2, Elements 66 & 68), spaced from an axis of rotation of a shaft (Fig. 1, Element 62, the gearbox taking the power from the power take off shaft), 

Regarding Claim 10, the modified Farm Show discloses: 
Eccentrics connected to the first and second drive shaft sections and offset from one another by about 180 degrees (Page 2, 1st Full Paragraph, “The plungers are timed so they alternate compressing hay”).

Regarding Claim 11, though the modified Farm Show discloses two separate baling chambers working with two separate knotter assemblies it does not teach an auxiliary drive shaft extending outwardly past said first eccentric connection or that the balers’ at least one auxiliary driven mechanism (the knotter assemblies) is directly or indirectly powered by said auxiliary drive shaft. However, Bergkamp teaches a first drive shaft section (Fig. 1, Element 64) which includes an auxiliary shaft section (Annotated Fig. 2, Element A) extending outwardly past an eccentric connection (Fig. 1, Element 68) which indirectly drives (Fig. 1, Element 96) (Annotated Fig. 2, Element C) auxiliary mechanisms (a stuffer (Fig. 1, Element 69) and knotting needle (Annotated Fig. 2, Element B) (Fig. 1, Element 56)) (Col. 6, Lines 1-4). It would have been obvious to one skilled in the art prior to the effective filing date to have had an 

    PNG
    media_image2.png
    571
    794
    media_image2.png
    Greyscale

Annotated Fig. 2 (per Bergkamp, Fig. 1)


Regarding Claim 12, the modified Farm Show discloses:
Said auxiliary driven mechanism is a stuffer assembly (per Bergkamp).

	Regarding Claim 13, the modified Farm Show discloses:
First and second bale forming chambers generally aligned with said first and second plungers, respectively (Page 1, 5th Paragraph, “Plungers in each chamber cut, compact and build 50 to 60 lb. bales”).

	Regarding Claim 14
Said first and second plungers are configured to reciprocate within at least a portion of said first and second bale forming chambers, respectively (Page 1, 5th Paragraph, “Plungers in each chamber cut, compact and build 50 to 60 lb. bales”).

	Regarding Claim 16, the modified Farm Show discloses:
Said first and second bale forming chambers are positioned side-by-side (Annotated Fig. 1, the bale forming chambers are arranged side-by-side (in a generally parallel relationship with each other, with one baling chamber positioned on one side of the longitudinal centerline of the chassis of the baler and the other baling chamber position on the other side of the longitudinal centerline of the chassis of the baler)).

	Regarding Claim 17, the modified Farm Show discloses:
Said first and second bale forming chambers are capable of releasing formed bales at different times (Page 2, 1st Full Paragraph, “The plungers are timed so they alternate compressing hay”) (Annotated Fig. 3, as the hay is alternately compressed hay bales already in the outlet chutes are pushed off the chutes).

    PNG
    media_image3.png
    304
    517
    media_image3.png
    Greyscale

Annotated Fig. 3 (per Farm Show)


	Regarding Claim 18, the modified Farm Show discloses:
First and second knotter assemblies associated with said first and second bale forming chambers, respectively (Annotated Fig. 3, knotted bales come out of the separate baling chambers thus there are a first and second knotter assembly knotting the bales)
Wherein said first and second knotter assemblies are configured to operate independently of one another (the two knotter assemblies are not connected as they are two machines joined together to have the same power input) so that bales simultaneously formed in said first and second bale forming chambers can be tied off at different times by said first and second knotter assemblies.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Farm Show in view of Bergkamp, as applied to claim 1, and further in view of Itakura (US 5761994, hereafter Itakura).

Regarding Claim 5, the modified Farm Show discloses:
A first and second section drive shaft sections extending through said gear box.
	Farm Show does not explicitly state whether the first and second shaft sections coming out of the gear box are sections of a common drive shaft. However, Itakura, in the related field of mechanical presses, teaches a press (Fig. 1, Element 1) having a first (Fig. 1, Element 3) and second (Fig. 1, Element 4) shaft sections which are shared on a common drive shaft (Fig. 1, Element 5) for driving multiple slides (Fig. 1, Elements 6-8) with the common drive shaft. It would have been obvious to one skilled in the art prior to the effective filing date to have substituted the drive shaft driving the plungers of the Farm Show reference with a drive shaft using a common drive shaft containing both the first and second shaft sections as having a common shaft driving different sections is a known method in the art for transmitting power between different shaft sections and would yield the predictable result of driving the different shaft sections while only requiring a single shaft instead of multiple shafts.

	Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Farm Show in view of Bergkamp.

	Regarding Claim 19, Farm Show discloses a method of forming a plurality of bales of crop material (Annotated Fig. 3, outlet chutes discharging the plurality of formed bales) with a high capacity square baler, said method comprising the steps of:
(a) Receiving rotary power at a gearbox (Page 2, 1st Full Paragraph, “A 1-3/8 in. dia. drive shaft runs from the 1,000 rpm tractor pto [(power take off)] to a speed-reducing gearbox that creates two 540 rpm drives.”), wherein the gearbox is associated with first and second reciprocating plungers positioned on either side of the gearbox, wherein said first plunger is coupled to said first drive shaft section via a first connecting element st Connecting Element”) positioned adjacent to a first side of said gear box, wherein said second plunger is coupled to said second drive shaft section via a second connecting element (Annotated Fig. 1, “2nd Connecting Element”) positioned adjacent to an opposite second side of said gear box, wherein the first connecting element (Annotated Fig. 1, “1st Connecting Element”, the shaft coming from the gearbox and going into the plunger housing”) is connected to (via the gearbox) and configured to rotate about a first axis of rotation presented by a first drive shaft section (Annotated Fig. 1, “Plunger Drive Shafts”), wherein the second connecting element (Annotated Fig. 1, “2nd Connecting Element”, the shaft coming from the gearbox and going into the plunger housing”) is connected to and configured to rotate about a second axis of rotation presented by a second drive shaft section (Annotated Fig. 1, “Plunger Drive Shafts”), and wherein said first plunger is associated with said first bale forming chamber and said second plunger is associated with said second bale forming chamber (there are two separated baling chambers in which the plungers are actuating)
(b) Picking up crop material from a single windrow (Annotated Fig. 4, a single large windrow) (Page 1, 5th Paragraph, “A 7-1/2 ft. wide pickup is in the center of the joined machines, able to consume double-wide windrows.”)
(c) Providing the crop material to one or more bale forming chambers (Page 1, 5th Paragraph, “As hay is picked up, separate gathering forks pull material into both baling chambers.”) said first and second bale forming chambers are configured to be fed crop
(d) Using the first plunger to form a first bale of crop material within the first bale forming chamber (Page 1, 5th
(e) Using the second plunger to form a second bale of crop material within the second bale forming chamber (Page 1, 5th Paragraph, “Plungers in each chamber cut, compact and build 50 to 60 lb. bales”).
	Farm Show does not expressly disclose that the crop fed into the bale forming chambers is fed from below the bale forming chambers. However, Bergkamp teaches crop material (Fig. 8, Elements 1 & 2) which is fed (via a duct) (Fig. 1, Element 22) from below the bale forming chamber (Fig. 1, Element 18) (Col. 3, Lines 28-35). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the crop inlet of the Farm Show baler to feed crop material from below the baling chambers as a crop pickup and in-feed below the baling chamber is known method in the art for feeding crop material into a baling chamber and would offer the predictable result of having less complex geometry than a side feed into the baling chamber and thus it would have been obvious to have substituted the baling chamber in-feed of Farm Show for a below the baling chamber in-feed.

    PNG
    media_image4.png
    338
    691
    media_image4.png
    Greyscale

Annotated Fig. 4 (per Farm Show)


	Regarding Claim 20
The first and second plungers are operably connected to the gearbox via respective first and section drive shaft sections (Page 2, 1st Full Paragraph, “A 1-3/8 in. dia. drive shaft runs from the 1,000 rpm tractor pto [(power take off)] to a speed-reducing gearbox that creates two 540 rpm drives. The plungers are timed so they alternate compressing hay.”)
Wherein during said using of steps (d) and (e), the gear box rotates the first and section drive shaft sections at generally equal rates of rotation (Page 2, 1st Full Paragraph, “a speed-reducing gearbox that creates two 540 rpm drives”).

	Regarding Claim 21, the modified Farm Show discloses:
During said receiving of step (a), the gearbox receives the rotary power via an input element that rotates on an input axis of rotation (Page 2, 1st Full Paragraph, “A 1-3/8 in. dia. drive shaft runs from the 1,000 rpm tractor pto [(power take off)] to a speed-reducing gearbox that creates two 540 rpm drives.”)
Wherein the first and second drive shaft sections rotate on respective first and second drive shaft axes of rotation, and wherein each of the first and second drive shaft axes of rotation is angled relative to the input axis of rotation by between 60 and 120 degrees (Annotated Fig. 1) (the drive shafts are arranged substantially 90 degrees from the input axis of rotation) (Page 1, 5th Paragraph, “The machine on the left (looking back from the tractor) only has modifications to the hitch and the pickup. The other machine was cut apart and re-assembled to create a mirror image of the one on the left.”).

	Regarding Claim 22
During said using of steps (d) and (e), each of the first and second plungers is configured to reciprocate between an extended position and a retracted position (the plungers alternate between compressing and not compressing hay)
Wherein said first and second plungers are configured to reciprocate alternatively (Page 2, 1st Full Paragraph, “The plunges are times so they alternate compressing hay”.), so that when said first plunger is in the extended position said second plunger is in the retracted position and vice versa.

	Regarding Claim 23, the modified Farm Show discloses:
Wherein the first and second plungers are generally aligned with the first and second bale forming chambers, respectively, such that the first plunger reciprocates within the first bale forming chamber and the second plunger reciprocates with the second bale forming chamber. (Page 1, 5th Paragraph, “Plungers in each chamber cut, compact and build 50 to 60 lb. bales”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988. The examiner can normally be reached Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725